DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 5/26/2020.  
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Information Disclosure Statement received 7/8/2020 has been reviewed and considered.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 11 and 20 recite receiving a request to add a product item to a shopping cart of a shopping environment; adding the product item to the shopping cart; updating responsive to adding the product item, a shopping cart status; determining a failure of the shopping cart status to satisfy a purchasing criteria associated with the shopping environment; selecting, responsive to determining the failure, an additional product item based on information associated with an user account; and adding the additional product item to the shopping cart.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relation) and are therefore a method of 

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, Step 2A, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claims 1, 11 and 20 recites the additional elements of: one or more data processors and a client device. The functions of elements include receiving and processes data. These functions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function, such as receiving/processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Claims 1, 11 and 20 further recite that the shopping environment is an “ecommerce” shopping environment.  The characterization of the shopping environment as an ecommerce shopping environment merely links the use of the judicial exception to a particular technical environment or field of use. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Prong Two, Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using the one or more data processors and the client device.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the 
Additionally, as discussed above, the characterization of the shopping environment as “ecommerce” merely links the use of the judicial exception to a particular technical environment or field of use.   Similar to FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), the requirement thereof merely limits the claim to a particular computing environment.
Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.

Claims 2 and 12 recite further analysis for determining the failure, which merely narrows the previously recited abstract idea limitations of claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 3-7 and 13-17 recite further analysis for selecting the additional product item, which merely narrows the previously recited abstract idea limitations of claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 8 and 18 recite further characterizes the result of adding the additional product item to the shopping cart, which merely narrows the previously recited abstract idea limitations of claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 9 and 19 further recite the functions of, in summary, determining continued failure of the shopping cart status, selecting a third product item and adding the third product item to the shopping cart.  Similar to claim 1, these limitations, as drafted, are a process that, under its broadest reasonable 
Claim 10 further defines the information of claim 1, which merely narrows the previously recited abstract idea limitations of claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4, 9, 13, 14 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 14 recite “the merchant.”  However, as there is no recitation of a merchant in the preceding claim language, there is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 19 recite “a third product.”  Claims 3 and 13 recite a first product, but there is no recitation of a second product in the claim language.  Subsequently, it is unclear if there is a second product to consider, thus rendering the claims indefinite. 
Claim 13 recites “the depletion rate.”  However, as there is no recitation of a depletion rate in the preceding claim language, there is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-9, 11-12, 14 and 17-20  is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Evevsky (U.S. Pub. No. 2009/0234722 A1).

Claims 1, 11 and 20
	Evevsky discloses a system and method for computerized sales optimization.  Evevsky discloses a method for populating an electronic commerce (ecommerce) shopping cart of an ecommerce shopping environment with product items (Evevsky [0026] E-commerce server 10 may include a merchant item database (not shown) for storing data related to the items the merchant may offer for sale, a consumer favorite products list (not shown), and/or a record of a consumer's purchase history. E-commerce server 10 may also provide an online shopping cart for enabling a consumer to select items for purchase, as is well-known; Evevsky [0027] Shopping cart filler item module 100 includes a software program having a set of programmable instructions configured for execution by the at least one processor , the method comprising:  receiving, by one or more data processors and from a client device, a request to add a product item to a shopping cart of an ecommerce shopping environment (Evevsky [0028] FIG. 2, In the step 110 the consumer browses, or "shops" the merchant site, to select item(s) for purchase. Upon selection the items may be added to the shopping cart in the step 115); adding, by the one or more data processors, the product item to the shopping cart (Evevsky [0028] FIG. 2, Upon selection the items may be added to the shopping cart in the step 115); updating, by the one or more data processors and responsive to adding the product item, a shopping cart status (Evevsky [0028] The product of the unit price and corresponding quantity of each item is summed in the step 120 to cumulatively compute the order subtotal. In the step 125 the order subtotal is compared to the promotional threshold amount; Evevsky [0028] determining if the promotional threshold has been reached); determining, by the one or more data processors, a failure of the shopping cart status to satisfy a purchasing criteria associated with the ecommerce shopping environment (Evevsky [0028] If the promotional threshold has been reached, i.e., the order total is equal to or greater than the promotional threshold, the shopping cart filler item module 100 processing is concluded and the consumer is returned to the browsing state 110. However, if the promotional threshold has not been reached, the step 130 is performed wherein filler items are identified by the filler item identification module 300); selecting, by the one or more data processors and responsive to determining the failure, an additional product item based on information associated with an user account (Evevsky [0028] If filler items have been found, the step 140 is performed wherein the filler items are presented to the consumer for purchase; Evevsky [0033] In the step 305, a qualification amount needed to qualify the consumer's order is computed by subtracting the order subtotal (previously described) from the promotional threshold amount. In the step 310, the consumer's favorite product list may be examined to identify which, if any, of the consumer's favorite products have a price that equals or exceeds the qualification amount [see also Evevsky [0034] If no filler ; and adding, by the one or more data processors, the additional product item to the shopping cart (Evevsky [0033] In the step 315 it is determined whether any filler items were identified in the consumer's favorite product list and if so, the filler items are processed for presentation to the consumer; Evevsky [0034] In the step 325 it is determined whether any filler items were identified and if so, the filler items are processed for presentation to the consumer as previously described herein; Evevsky [0028] In the step 145 it is determined whether the consumer has chosen a filler items. If no item was selected, the consumer is returned to the browsing state 110. If an item was selected, the item is added to the shopping cart in the step 150 and the consumer is returned to the browsing state 10).

	With respect to claim 11, Evevsky further discloses a system comprising: one or more data processors configured to [perform the method] (Evevsky, [0016], [0025]-[0027], FIG.1).

	With respect to claim 20, Evevsky further discloses a non-transitory computer-readable storage device storing computer-executable instructions that, when executed by one or more data processors, cause the one or more data processors to perform operations [to perform the method] (Evevsky, [0016], [0025]-[0027], FIG.1, claim 21)]


Claims 2 and 12
Continuing from claims 1 and11, Evevsky further discloses wherein determining the failure comprises comparing a total price associated with the shopping cart to a minimum basket price to determine that the minimum basket price exceeds the total price (Evevsky [0009] If the total price is less than the threshold (minimum) value, the minimum extra purchase amount needed to qualify for the threshold promotion is computed. The merchant's product database may then be queried to identify items having a selling price greater than the minimum extra purchase amount. Additionally or alternatively, the 

Claims 4 and 14
Continuing from claims 1 and 11, Evevsky further discloses  wherein selecting the additional product item is further based on merchant information received from the merchant (Evevsky [0035] If no filler items were identified which correlate to the consumer's purchasing history, the step 330 is performed wherein a merchant database may be examined to identify which, if any, of the items which are offered for sale by the merchant have a price that equals or exceeds the qualification amount.), the merchant information indicating at least one of a popularity of the additional product item, a proximity of the additional product -25-WO 2020/101704PCT/US2018/061582 item to a checkout station or aisle at a brick-and-mortar store, and seasonal status information associated with the additional product item (Evevsky [0035] The identified merchant database items may be ranked in accordance with a predetermined priority, such as items currently "on sale" (i.e., currently offered at a reduced price), overstock items, slow moving 

 Claims 7 and 17
Continuing from claims 1 and 11, Evevsky further discloses wherein selecting the additional product item is responsive to receiving a request from the client device to add product items to the shopping cart, the request absent information identifying the additional product item
(Evevsky [0006] As the consumer adds further items to the shopping cart, and if the order total still does not meet the promotional threshold, alternative filler items may be suggested to the consumer in the same manner, until the promotional threshold is reached, or until the consumer proceeds to checkout without having reached the promotional threshold; Evevsky [0012] In an embodiment, the consumer may optionally choose to see additional or alternative filler items in event that, for example, the present set of filler items is not to the consumer's liking. It is envisioned that the first set of filler items are presented in priority order, for example, the first set of n filler items presented to the consumer will be the n highest-priority filler items identified. If the consumer chooses to see additional filler items, the n next-highest filler items are presented, and so forth until no more suitable filler items can be identified [see also Evevsky [0028]]).

Claims 8 and 18
Continuing from claims 1 and 11, Evevsky further discloses wherein adding the additional product item to the shopping cart causes the shopping cart status to satisfy the purchasing criteria (Evevsky [0006] Initially, the consumer may add primary items, or those items expressing the consumer's initial or primary purchasing intention, to the shopping cart. As additional items are added to the shopping cart, a shopping cart filler item module may cause to be presented to the consumer one or 

Claims 9 and 19
Continuing from claims 1 and 11, Evevsky further discloses determining, by the one or more data processors and responsive to adding the additional product item, a continued failure of the shopping cart status to satisfy the purchasing criteria associated with the ecommerce shopping environment (Evevsky [0006] Initially, the consumer may add primary items, or those items expressing the consumer's initial or primary purchasing intention, to the shopping cart. As additional items are added to the shopping cart, a shopping cart filler item module may cause to be presented to the consumer one or more filler items, each having a price which, for example, is at least the difference between the sum of the prices of items currently in the shopping cart (i.e., the order subtotal) and the promotional threshold such that, if purchased, would qualify the consumer's order for the promotional offer); selecting, by the one or more data processors and responsive to determining the continued failure, a third product item based on the information associated with the user account (Evevsky [0006] As the consumer adds further items to the shopping cart, and if the order total still does not meet the promotional threshold, alternative filler items may be suggested to the consumer in the same manner); and  adding, by the one or more data processors, the third product item to the shopping cart causing the shopping cart status to satisfy the purchasing criteria (Evevsky [0006] As the consumer adds further items to the shopping cart, and if the order total still does not meet the promotional threshold, alternative filler items may be suggested to the consumer in the same manner, until the promotional threshold is reached). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evevsky (U.S. Pub. No. 2009/0234722 A1) in view of Bhagat et at. (U.S. Patent No. 10,304,082 B1).

Claims 3 and 13
Continuing from claims 1 and 11, Evevsky further discloses wherein selecting the additional product item comprises: determining, by the one or more processors and based on the information, a first product item that was most recently purchased through the user account; and selecting, by the one or more data processors, the first product item as the additional product item (Evevsky [0034] If no filler items were identified in the consumer's favorite product list, the step 320 is performed wherein a consumer's purchase history may be examined to correlate types of items the consumer has purchased in the past with items in a merchant item database (i.e. items which are offered for sale by the merchant).; Evevsky [0034] Any potential filler items thus identified are then further examined to determine which, if any, potential filler items having a price that equals or exceeds the qualification amount. Those items which have a price equaling or exceeding the qualification amount are identified as filler items)
	While Evevsky discloses the selection of the additional product item based on items most recently purchased through the user account, it does not explicitly recite an elapsed time or a depletion rate.
Bhagat discloses personalized network content generation and redirection according to repeat behavior.  Bhagat discloses wherein selecting the additional product item comprises: determining, by the one or more processors and based on the information, an elapsed time associated with a first product item that was most recently purchased through the user account (Bhagat, col, 2. ll. 10-25, Purchasing history for the particular entity (e.g., a customer of an electronic marketplace) may indicate that the customer has purchased a particular item multiple times. This information not only indicates an interest in the item, but also may be used to determine an expectation of repeat behavior (e.g., actual purchase of the item) during a given time period [see also Bhagat, col. 2, ll. 20-35]; Bhagat, col, 2. ll. 34-44, FIG. 1 illustrates the expectation rising after the day of the last order until it reaches its peak height for repeated behavior. Once the expectation reaches its peak height, the expectation begins to gradually fall. Accordingly, in this particular example, the entity 103 is most likely to repeat his or her ; determining, by the one or more data processors, whether the elapsed time exceeds a depletion rate that is determined based on a number of recent purchases of the first product item through the user account (Bhagat, col, 2. ll. 34-44, FIG. 1 Accordingly, in this particular example, the entity 103 is most likely to repeat his or her behavior twenty to twenty-five days after the prior purchase; Bhagat, col. 2, ll. 40 – col. 3, l. 5, A recommendation may be generated for the item 106 and sent to the entity 103 during a time period that the expectation of repeat behavior associated with the item meets or exceeds a predefined threshold. For example, in the example of FIG. 1, assume that the entity 103 interacts with the electronic marketplace offering the item 106 "Evaus Shampoo" for purchase twenty-four days after a prior purchase of the item 106. Assume that the expectation of repeat behavior for that date meets or exceeds a predefined threshold. Accordingly, a network page including a recommendation of the item may be generated); and selecting, by the one or more data processors and responsive to determining the elapsed time exceeding the depletion rate, the first product item as the additional product item (Bhagat, col. 2, ll. 40 – col. 3, l. 5, Accordingly, a network page including a recommendation of the item may be generated and sent to the client device associated with the entity 10; Bhagat, col. 2, ll. 40 – col. 3, l. 5,  The network page may comprise any network page associated with the electronic marketplace such as, for example, a recommendation page, a check-out page, a shopping cart page, an item detail page, a search results page, an electronic marketplace home page, and/or other type of network page associated with the electronic marketplace. The recommendation may include selectable components configured to facilitate repetition of the behavior by the entity 103 for the particular item 106 (e.g., facilitate purchase of the item via the electronic marketplace, etc.))
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include depletion rates and elapsed time, as taught by Bhagat in the repeat purchase tracking of Evevsky, since the claimed invention is just a combination of old elements, and in the combination each element .


Claim(s) 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evevsky (U.S. Pub. No. 2009/0234722 A1) in view of Fox (U.S. Pub. No. 2020/0027149 A1).

Claims 5 and 15
Continuing from claims 1 and 11, Evevsky further discloses the selection of the additional product (Evevsky [0006]), but does not explicitly disclose that the selection is based on a proximity of the client device to a geographical location associated with a regional event.
Fox discloses predictive product order recommendations based on a weather event forecast.  Fox discloses wherein selecting the additional product item is further based on a proximity of the client device to a geographic location associated with a regional event (Fox [0003] The present invention provides a method of sending a notification of one or more recommended products to purchase in preparation for a weather event; Fox [0014] Product purchase recommendation system 104 receives, retrieves, or determines a scope definition 108, a user location 110, crowdsourced product purchase data 112, weather data 114, inventory data 116, and data classifications 118; [0016] Scope definition 108 specifies a geographic location of a forecasted weather event; Fox [0017] Scope definition 108 specifies a scope of the weather event, including a type of a weather event (e.g., hurricane, flooding, high winds, extreme heat, extreme cold, etc.), a projected severity of the weather event, and a projected duration of the weather event; Fox [0018] User location 110 specifies a geographic location of a user, such as the latitude and longitude at which the user is located, or the ZIP code or postal code in which the user is located; Fox [0024] In response to a determination that a user is using an online portal of one of the businesses specified in scope definition 108, product purchase recommendation system 104 uses inventory data 116, user location 110, weather data 114, and crowdsourced product purchase data 112 to determine the most popular products purchased by other users in the time period specified in scope definition 108, which indicates a likelihood that the products were purchased in preparation for the forecasted weather event indicated by weather data 114; Fox [0025] In one embodiment, product purchase recommendation system 104 selects the most popular products from the most popular products purchased by other users whose geographic locations match user location 110; Fox [0042] In step 220, product purchase recommendation system 104 (see FIG. 1) presents recommended product(s) 120 (see 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include regional event data, as taught by Fox, in the recommendation of Evevsky, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because to notify users of recommended products to purchase in preparation for a weather event (Fox, abstract).

Claims 6 and 16
Continuing from claims 5 and 15, Fox further disclose  wherein the regional event comprises at least one of a natural disaster, a weather condition, and a man-made disaster (Fox [0003] The present invention provides a method of sending a notification of one or more recommended products to purchase in preparation for a weather event; Fox [0014] Product purchase recommendation system 104 receives, retrieves, or determines a scope definition 108, a user location 110, crowdsourced product purchase data 112, weather data 114, inventory data 116, and data classifications 118; [0016] Scope definition 108 specifies a geographic location of a forecasted weather event; Fox [0017] Scope definition 108 specifies a scope of the weather event, including a type of a weather event (e.g., hurricane, flooding, high winds, extreme heat, extreme cold, etc.), a projected severity of the weather event, and a projected duration of the weather event).





Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evevsky (U.S. Pub. No. 2009/0234722 A1) in view of Schulz et al. (U.S. Pub. No. 2015/0221016 A1).

Claim 10
Continuing from claim 1, Evevsky further discloses wherein the information comprises information associated with the user account (Evevsky [0009] If the total price is less than the threshold (minimum) value, the minimum extra purchase amount needed to qualify for the threshold promotion is computed. The merchant's product database may then be queried to identify items having a selling price greater than the minimum extra purchase amount. Additionally or alternatively, the items may be identified and/or ranked in accordance with a filler item item priority. In one exemplary embodiment, the filler item priority may be ranked, from highest to lowest: 1) whether the item is a member of a favorite product list maintained by the consumer (i.e., a "wish" list or a "shopping" list); 2) whether the item is similar or related to items previously purchased by the consumer (i.e., similar or related merchandise class, department, color, style, size, technology, artist, brand, and the like); and/or 3) whether the item is currently a promotional item (i.e., currently "on sale" or offered at a reduced price, overstock items, slow movers, clearance items, and the like) [see also Evevsky [0033]-[0034]). 
Evevsky discloses information associated with the user account, which strongly suggests that the day may be “household” information.
Schulz disclose systems and methods for facilitating efficient shopping.  Schulz more explicitly discloses wherein the information comprises household information associated with the user account (Schulz [0050] User list items 300 may be items that were selected directly by the user and/or predicted items such as repeat purchase items that have been previously and repeatedly purchased by the user (e.g., on every visit or nearly every visit to the merchant). These items may include a repeat food or drink order, staple food and/or household items, office supplies, or any other items such as items that the user has authorized to always be included in a pre-filled shopping cart; Schulz [0069] In another embodiment, one or more repeat or periodic purchases may be predicted as being needed sooner or later than a regular period for purchase. For example, a user may typically purchase toilet paper every month, but the system may predict the user may need toilet paper sooner because user data has indicated the user is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include household information, as taught by Schulz, in the customer information of Evevsky, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would be desirable to provide improved systems and methods for efficient shopping (Schulz [0006]).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diana Salacka ("Recommended products: how to design checkout that sells?"), disclosing strategies for recommending products to customers at checkout.
Linda Bustos ("The 3 Ps of Cross-Selling in the Shopping Cart"), disclosing strategies for placing product recommendations in a cart page template.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ABBY J FLYNN/Primary Examiner, Art Unit 3625